Moot case not decided on writ of error to refusal of injunction against holding of county election, where no supersedeas, and election was held.
                      No. 13017. OCTOBER 10, 1939.
This case arose on a petition by taxpayers, seeking to enjoin an ordinary from calling a county-wide stock election, under the Code, § 62-501, and the acts there codified, on the question of fence or no fence. The statute provides for an election on the first Wednesday in July. On July 1, 1939, the court sustained a general demurrer to the petition, and refused an injunction. The record does not show any supersedeas. The defendant moves to dismiss the writ of error, on the ground that the case has become moot, because the election was held on July 5, 1939; and attaches to his motion a certificate by the ordinary to that effect. The reply of the plaintiffs admits that the election "has already occurred." They contend, however, that the writ of error should not be dismissed, because they would "derive much and lasting benefits" from an adjudication that there was no "legal authority to hold the election."
The only question and subject-matter of the case having become moot by the actual holding of the election, the mere fact that the plaintiffs might possibly derive some future benefit from a favorable adjudication on the abstract question, or that a decision would settle the question of costs, will not authorize this court to retain and decide the case. Wise v. Sims,182 Ga. 857 (187 S.E. 102); Griffin v. Securities InvestmentCo., 184 Ga. 692 (4) (192 S.E. 909); Davis v. Cason,185 Ga. 334 (194 S.E. 874).
Writ of error dismissed. All the Justices concur.